Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given via email communication with Eli Mazour on 22 February 2022.
The application has been amended as follows: 
The existing claims have been replaced by the claim set attached hereto.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,
The primary reason for allowance for this claim is the inclusion of the limitations of a laser printer comprising:
	a plurality of lasers that include a first laser and a second laser; 
a laser controller configured to: 
determine a timing schedule based on a laser beam threshold; and 
stagger, based on the timing schedule, times at which the first laser and the second laser are at least one of powered on or powered off;

a photo drum that receives a beam from the mirror, wherein the beam comprises the photons, and wherein the beam is controlled to form an image at a resolution with greater than 3600 dots per inch (DPI).

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 2-8 and 10,
These claims are allowable due to their dependency on claim 1.
	
Regarding claim 11,
The primary reason for allowance for this claim is the inclusion of the limitations of a laser assembly for a laser printer, the laser assembly comprising: 
three or more lasers; 
a prism; and 
a collimator lens configured to focus photons, of a photon beam generated by the prism, in a manner that redirects the photons to one or more components of the laser printer,
times at which the three or more lasers are at least one of powered on or powered off are staggered based on a timing schedule that is based on a laser beam threshold.

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.
Regarding claims 12-18,
These claims are allowable due to their dependency on claim 11.

Regarding claim 20,
The primary reason for allowance for this claim is the inclusion of the limitations of a laser printer comprising:
three or more lasers; 
a photo drum; and 
a laser controller configured to selectively activate or deactivate the three or more lasers in a manner that creates a charge zone of the photo drum, 
wherein times at which the three or more lasers are at least one of activated or deactivated are based on a timing schedule for achieving a resolution with greater than 3600 dots per inch (DPI).

It is these limitations, in combination as claimed, that have not been taught, found, or suggested by prior art.

Regarding claims 21 and 22,
These claims are allowable due to their dependency on claim 20.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNELLE M LEBRON whose telephone number is (571)272-2729. The examiner can normally be reached Monday-Friday: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNELLE M LEBRON/                                                                                                                                                                                             Primary Examiner, Art Unit 2853